--------------------------------------------------------------------------------

Exhibit 10.169
 
RESTRICTED STOCK UNIT AWARD AGREEMENT


TO:             John Van Siclen (Employee Number: 123594)


THIS AGREEMENT (the “Agreement”) is made effective as of May 1, 2014 (the “Grant
Date”), between Compuware Corporation, a Michigan corporation (the
“Corporation”), and the individual whose name is set forth above, who is an
employee of the Corporation (the “Recipient”).  Capitalized terms not otherwise
defined herein shall have the same meanings as in the Compuware Corporation
Amended and Restated 2007 Long Term Incentive Plan (the “Plan”), and the terms
of the Plan are hereby incorporated by reference and made a part of this
Agreement.


In consideration of the mutual covenants set forth in this Agreement and other
good and valuable consideration, receipt of which is acknowledged, the parties
agree as follows:


1.                  Grant of the Restricted Stock Units.  Subject to the terms
and conditions of the Plan and this Agreement, the Corporation grants to the
Recipient 225,000 Restricted Stock Units (hereinafter called the “Units”).  The
Units shall vest and become non-forfeitable in accordance with Section 2 below. 
In the event of any conflict between the Plan and this Agreement, the terms of
the Plan shall control.  The grant of Units made under this Agreement is
referred to as the “Units Award”.


2.                  Vesting and Forfeiture.


(a)    As long as the Recipient continues to be employed by the Corporation, the
Units shall become vested and non-forfeitable as follows (each a “Vesting Date
and, together, the “Vesting Dates”):



 
i)
40% of the Units Award on May 1, 2015, the first anniversary of the Grant Date;




 
ii)
30% of the Units Award on May 1, 2016, the second anniversary of the Grant Date;
and




 
iii)
30% of the Units Award on May 1, 2017, the third anniversary of the Grant Date.



Notwithstanding the foregoing, the entire Units Award shall become immediately
vested and non-forfeitable (1) in the event that the Recipient ceases to be
employed due to Recipient’s death or Disability or (2) if, within 12 months
following the effective date of a Change in Control, the Recipient incurs an
“Involuntary Termination” or “Good Reason Termination”. For purposes of this
provision, “Involuntary Termination” means Recipient’s termination by the
Corporation for any reason other than “Cause”; “Cause” means (A) continued
failure to make a good faith effort to perform Recipient’s duties, (B) any
willful act or omission by Recipient that Recipient knew or should have known
would injure the Corporation or any of its Subsidiaries, (C) fraud, (D)
dishonesty, (E) commission of a felony, or violation of any law relating to
Recipient’s employment, (F) failure to devote substantially full time to
Recipient’s employment duties (except because of illness or Disability), (G) 
insubordination, (H) an act or omission that is contrary to the direction of
Recipient’s supervisor, if such direction relates to Recipient’s duties to the
Corporation that are reasonably performable, or (I) violation of the
Corporation’s Code of Conduct; and “Good Reason Termination” means constructive
termination of Recipient’s employment if following a Change in Control (i) there
is a reduction in Recipient’s duties and responsibilities as in effect
immediately prior to the Change in Control without Recipient’s express written
consent; or (ii) there is a reduction in Recipient’s base salary as in effect
immediately prior to the Change in Control without Recipient’s express written
consent.
1 of 3

--------------------------------------------------------------------------------

(b)    If Recipient’s employment terminates other than under the circumstances
described in Section 2(a)(1) or 2(a)(2) above, Recipient’s right to receive
shares of Common Stock subject to Units that are not yet vested automatically
shall terminate and be forfeited by Recipient unless the Committee, in the
exercise of its authority under the Plan, modifies this Section 2 in connection
with such termination to provide otherwise.


3.                  Settlement.  No shares of Common Stock will be issued before
the Units vest in accordance with Section 2 above. As soon as practicable, but
no later than thirty (30) days, after the date on which the Units vest, the
Corporation will issue to Recipient or Recipient’s legal guardian or
representative (if applicable) one share of Common Stock for each vested Unit. 
The issuance of shares of Common Stock may be in certificated form or in book
entry form, in the Corporation’s sole discretion, in either case without
restrictive legend or notation (except to the extent necessary or appropriate
under applicable securities laws).  The Units shall not be settled in cash.


4.                  Dividend Equivalents; Rights as a Shareholder.


(a)    Each Unit awarded under this Agreement shall have a Dividend Equivalent
(in accordance with Section 4.6 of the Plan) associated with it with respect to
cash dividends on Common Stock that have a record date after the Grant Date and
prior to the date on which the Units are settled for shares of Common Stock. 
Such Dividend Equivalents, if any, shall be paid by crediting the Recipient with
additional whole Units as of the date of payment of such cash dividends on
Common Stock.  The number of additional Units (rounded down to the nearest whole
number) to be so credited shall be determined by dividing (i) the amount of cash
dividends that would have been paid on the dividend payment date with respect to
the number of shares of Common Stock underlying the unsettled Units previously
credited to the Recipient as of the dividend record date (including those Units
received as part of the Units Award and as a result of prior cash dividends) if
such shares had been outstanding on the dividend record date, by (ii) the Fair
Market Value per share of Common Stock on the dividend payment date.  Such Units
shall be subject to the same terms and conditions and shall be settled in the
same manner and at the same time as provided in Section 3 of this Agreement.


(b)    Except as set forth in Section 4(a) above, Recipient shall have no voting
or other rights as a shareholder of the Corporation until certificates are
issued or a book entry representing such shares has been made and such shares
have been deposited with the appropriate registered book entry custodian.


5.                  Employee’s Employment by the Company.  Nothing contained in
this Agreement or the Plan (i) obligates the Corporation to employ Recipient in
any capacity whatsoever or (ii) prohibits or restricts the Corporation from
terminating the employment, if any, of Recipient at any time or for any reason
whatsoever, with or without cause, and Recipient hereby acknowledges and agrees
that neither the Corporation nor any other person or entity has made any
representations or promises whatsoever to Recipient concerning Recipient’s
employment or continued employment by the Corporation or any Subsidiary.


6.                  Change in Capitalization.  In the event of a dividend or
distribution paid in shares of Common Stock or any other adjustment made upon a
change in the capital structure of the Corporation as described in Article IX of
the Plan that occurs prior to settlement, appropriate adjustment shall be made
to the Units so that they represent the right to receive upon settlement any and
all new, substituted or additional securities or other property (other than cash
dividends) to which Recipient would be entitled if Recipient had owned, at the
time of such change in capital structure, the shares of Common Stock issuable
upon settlement of the Units.
2 of 3

--------------------------------------------------------------------------------

7.                  Withholding.  The Corporation shall have the right to
withhold from Recipient’s compensation or to require Recipient to remit
sufficient funds to satisfy applicable withholding for income and employment
taxes upon the vesting of Units pursuant to Section 2.  Subject to limitations
in the Plan, Recipient may, in order to fulfill the withholding obligation,
tender previously-acquired shares of Common Stock having an aggregate Fair
Market Value equal to the amount owed.  The Corporation shall be authorized to
take such action as may be necessary, in the opinion of the Corporation’s
counsel (including, without limitation, withholding Common Stock otherwise
deliverable to Recipient and/or withholding amounts from any compensation or
other amount owing from the Corporation to Recipient), to satisfy the
obligations for payment of any such taxes.  The Recipient shall have full
responsibility, and the Corporation shall have no responsibility (except as may
be imposed by applicable law), for satisfying any liability for any federal,
state or local income or other taxes required by law to be paid with respect to
such Units, including upon the receipt, vesting or settlement of the Units.  The
Recipient should seek his or her own tax counsel regarding the taxation of the
Units.


8.                  Limitation on Obligations.  Except as provided in Section 6
above, the Corporation’s obligation with respect to the Units is limited solely
to the delivery to Recipient of shares of Common Stock upon settlement, and in
no way shall the Corporation become obligated to pay cash or other assets in
respect of such obligation.  In addition, the Corporation shall not be liable to
Recipient for damages relating to any delay in issuing the shares or share
certificates or any loss of the certificates.


9.                  Transfer of Units Award.  Neither this Units Award nor
Recipient’s rights under this Agreement are assignable or transferable except by
will or the laws of descent and distribution, or with the Committee’s consent in
accordance with Section 10.3 of the Plan.


10.                Securities Laws.  Upon the vesting or settlement of any
Units, the Corporation may require Recipient to make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.  The granting of the Units shall be subject to all applicable laws,
rules and regulations and to such approvals of any governmental agencies as may
be required.


11.                 Notices.  Any notice or election to be given to the
Corporation shall be addressed to the Corporation in care of its Secretary, and
any notice to Recipient shall be addressed to him or her at the address stated
in the Corporation’s records.


12.                 Governing Law.  The laws of the State of Michigan shall
govern the interpretation, validity and performance of the terms of this
Agreement regardless of the law that might be applied under principles of
conflicts of laws.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date.
 
 
RECIPIENT
 
 
/s/ John Van Siclen
 
 
John Van Siclen
 
 
 
 
 
 
COMPUWARE CORPORATION
 
 
 
By: /s/ Robert C. Paul
 
 
Robert C. Paul
 
 
Its:  Chief Executive Officer
 

 
 
3 of 3

--------------------------------------------------------------------------------